Citation Nr: 0837292	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  96-47 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected excision os 
secundium right calcaneus and sesamoid bone from IPJ of the 
right great toe, with post-operative residuals of Tailor's 
bunion of the right fifth toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period from 
February 1984 to April 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 decision by the RO 
which, in part, granted additional disability of the right 
great toe, but continued the noncompensable evaluation 
assigned the right foot disability.  A personal hearing at 
the RO was held in December 1996.  The Board remanded the 
appeal to the RO for additional development in July 1997.

By rating action in September 2001, the RO granted additional 
disability of the right foot (residuals of Tailor's bunion of 
the right 5th toe) and assigned an increased rating to 10 
percent, effective from May 21, 1996, the date of claim.  The 
veteran disagreed with the evaluation assigned and perfected 
a timely appeal.

The Board remanded the appeal to the RO in March 2003 and 
August 2005.  A hearing before the undersigned Veterans Law 
Judge in Washington, DC was held in September 2003.  

In February 2007, the Board denied the veteran's claim of 
entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected excision os 
secundium right calcaneus and sesamoid bone from IPJ of the 
right great toe, with post-operative residuals of Tailor's 
bunion of the right fifth toe.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order, entered in October 
2007, the Court granted the Joint Motion to Remand of the 
parties and remanded the case to the Board for readjudication 
to further address DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In January 2008, the Board remanded the issue for further 
development.  Subsequently, newly received evidence suggests 
that under the duty to assist, additional development is 
necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On VA examination in January 2006, the veteran indicated she 
could not work due to her foot and back pain.  On VA 
examination in January 2008, she reported that she was 
receiving Social Security Administration (SSA) benefits and 
had to stop working due to her feet, back and neck.  As the 
evidence suggests that the SSA records may be pertinent to 
the veteran's claim, these records need to be obtained and 
associated with the claims folder.  

On VA examination in January 2008, the examiner noted the 
veteran's complaints of pain, weakness and fatigability and 
concluded the veteran overall has a moderate disability.  
Clarification is needed on whether the veteran's overall 
moderate disability includes the criteria outlined in DeLuca 
v. Brown.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) to 
include the effect that the current 
disability has on the veteran's daily life 
and general notice of the rating criteria.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Obtain SSA records and associate them 
with claims folder.  

3.  Ask the examiner who conducted the 
April 2008 VA examination, to provide an 
addendum opinion indicating whether his 
conclusion that the veteran has a moderate 
right foot disability includes additional 
functional loss due to pain, weakness, 
excess fatigability, incoordination, pain 
on movement and any additional functional 
loss during flare-ups or exacerbations.  

4.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a Supplemental Statement of the 
Case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

